BRIG KELL, O. J.
1. The precise objection taken to the introduction in evidence of the bond and coupons, was, that they were not indorsed by Turner, from whom the plaintiff acquired them. If the instruments were payable to Turner, the objection would have been well taken. But they are payable to bearer, and it is an elementary rule of the law merchant, that a bill or note payable to bearer may be transferred by mere delivery. 1 Dan. Neg. Ins., § .663. The act authorizing the issue of the bonds, declares expressly that they shall have “ the properties and protection of commercial paper ; ” and if there is any reasonable doubt, whether1 it conferred power to make them payable to bearer, the power is conferred by the act of February 28th, 1889, amend?atory of section 1761 of the Code of 1886, (Code of 1896, § 875). That act provides, that all bonds issued by the. State, or any county, or municipality thereof, or by any corporation, under authority of law, may be made payable to bearer, and shall be negotiable without indorsement, except such as appear on their face to be registered. — Pamph. Acts, 1888-89, p. 110 ; Code of 1896, § 875. The objection was properly overruled.
2. The parol evidence, that at the time of the execution of the contract in writing between Turner and the defendant, Turner agreed to execute bond with surety, in the sum of five thousand dollars for faithful performance of the contract on his part, was properly excluded .1 It would have introduced a new term into the contract, offending the familiar rule, that “when a contract is reduced to writing, all oral agreements, whether prior or contemporaneous, are merged in it, and considered as waived; and parol evidence of them cannot be received to vary the legal import of the writing. Wurtzburger v. The Anniston Rolling Mills, 94 Ala. 640; Garner v. Fite, 93 Ala. 405.
*6348. The bill of exceptions does not purport to set out all the evidence, nor is there material conflict in the evidence which is shown. In this state of the evidence, an appellate court indulges the presumption that there was evidence supporting the general affirmative charge. — 1 Brick. Dig. 337, § 30; 3 Brick. Dig. 110, § 54. Independent of this consideration, all the material questions of the case were decided adversely to the defendant in Town of Brewton v. Spira, 106 Ala. 229.
We find no error in the record, and the judgment of the court below must be affirmed.
Affirmed.